            Case 1:19-cr-00414-JDB Document 4 Filed 12/27/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                     :
                                              :
               v.                             :      Criminal No. 19-414 (JDB)
                                              :
JAMAR SKEETE,                                 :
                                              :
                       Defendant.             :

                         GOVERNMENT’S MOTION TO UNSEAL

       The United States of America, by and through its attorneys, the United States Attorney for

the District of Columbia, respectfully moves this Court to unseal the Indictment and related

pleadings in this case, and to allow entry of the same on the public docket. In support of this

motion, the Government states as follows:

       1.      On December 13, 2019, the defendant was indicted by a federal grand jury in the

District of Columbia on counts of Money Laundering, in violation of 18 U.S.C. § 1956(a)(1)(B)(i);

Engaging in Transactions in Illegal Proceeds, in violation of 18 U.S.C. § 1957; Identity Theft, in

violation of 18 U.S.C. § 1028(a)(7); Wire Fraud and Aiding and Abetting, in violation of 18 U.S.C.

§ 1343 and 18 U.S.C. § 2; and Aggravated Identity Theft, in violation of 18 U.S.C. § 1028A(a)(1).

An arrest warrant was issued for the defendant on the same day.

       2.      At the time of the indictment, the defendant remained at large and his whereabouts

were unknown. Accordingly, the government sought, and the Court granted, sealing of the

Indictment and all other pleadings, proceedings, records and files in this case, and delay of entry

on the public docket of the filing of the foregoing pleadings.

       3.      The government has since learned that the defendant is expected to surrender

voluntarily and appear in an unrelated case in the Southern District of New York on Monday,

December 30, 2019. See United States v. Oladokun, et al., No. 19-mj-11193 (S.D.N.Y.).
            Case 1:19-cr-00414-JDB Document 4 Filed 12/27/19 Page 2 of 2



       4.      In order to facilitate the defendant’s initial appearance in the Southern District of

New York on the indictment in this case, and transfer to this District pursuant to Fed. R. Crim. P.

5(c)(3), the government respectfully moves to unseal the case, including the Indictment and related

pleadings in this case, and to allow entry of the same on the public docket.

       WHEREFORE, for the foregoing reasons and for any other such reasons as may appear to

the Court, the government respectfully requests that the Court grant this motion and enter the

attached proposed order.



                                             Respectfully submitted,


                                             JESSIE K. LIU
                                             UNITED STATES ATTORNEY
                                             D.C. Bar Number 472845


                                      By:    /s/ Christopher B. Brown
                                             Christopher B. Brown
                                             Assistant United States Attorney
                                             D.C. Bar Number 1008763
                                             555 4th Street, N.W., Room 4241
                                             Washington, D.C. 20530
                                             Office: (202) 252-7153
                                             Fax: (202) 514-6010
                                             Christopher.Brown6@usdoj.gov




                                                 2
